Exhibit 10.3
EXECUTION VERSION
5.0% Convertible Senior Notes due 2029
FINISAR CORPORATION
PURCHASE AGREEMENT
October 8, 2009
PIPER JAFFRAY & CO.
345 California Street, Suite 2400
San Francisco, CA 94104
Ladies and Gentlemen:
     Finisar Corporation, a Delaware corporation (the “Company”), proposes to
issue and sell to Piper Jaffray & Co. (the “Initial Purchaser”) an aggregate of
$90,000,000 principal amount of its 5.0% Convertible Senior Notes due 2029 (the
“Firm Securities”). In addition, the Company has granted to the Initial
Purchaser an option to purchase up to an additional aggregate of $10,000,000
principal amount of its 5.0% Convertible Senior Notes due 2029 (the “Option
Securities”) as provided in Section 3 hereof. The Firm Securities and, if and to
the extent such option is exercised, the Option Securities, are collectively
called the “Securities.” The Securities will be convertible into shares (the
“Underlying Securities”) of common stock of the Company, $0.001 par value (the
“Common Stock”). The Securities will be issued pursuant to an Indenture (the
“Indenture”), to be dated as of October 14, 2009, between the Company and Wells
Fargo Bank, N.A., as trustee (the “Trustee”).
     The Securities and the Underlying Securities will be offered without being
registered under the Securities Act of 1933, as amended, in reliance on
exemptions therefrom provided by the Act and the rules and regulations
thereunder (collectively, the “Securities Act”).
     You and your direct and indirect transferees will be entitled to the
benefits of a Registration Rights Agreement dated the First Closing Date (as
defined in Section 3(a) hereof) between you and the Company (the “Registration
Rights Agreement”).
     Section 1. Offering Memorandum. In connection with the offer and sale of
the Securities, the Company (a) has prepared and delivered to you copies of
(i) a preliminary offering memorandum dated October 7, 2009 (the “Preliminary
Offering Memorandum”) and (ii) a pricing term sheet attached hereto as
Schedule A, which includes the pricing terms and other information with respect
to the Securities and other matters not included in the Preliminary Offering
Memorandum (the “Pricing Term Sheet”) and (b) will prepare and deliver to you on
the date hereof or the next succeeding day, copies of a final offering
memorandum dated October 8, 2009 (the “Final Offering Memorandum”), each for use
by you in connection with your solicitation of purchases of, or offering of, the
Securities. “Offering Memorandum” means, with respect to any date or time
referred to in this Agreement, the most recent Offering Memorandum (whether the
Preliminary Offering Memorandum or Final Offering Memorandum, or any amendment
or supplement to either document), including exhibits thereto, which has been

 



--------------------------------------------------------------------------------



 



prepared and delivered by the Company to you in connection with your
solicitation of purchases of, or offering of, the Securities. The Offering
Memorandum includes or incorporates certain information concerning, among other
things, the Company, the Securities and the Underlying Securities. The Offering
Memorandum also incorporates by reference each document or report filed by the
Company with the Securities and Exchange Commission (the “Commission”) pursuant
to Sections 13, 14 or 15(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), after the date thereof and prior to the termination of the
distribution of the Securities as set forth in the Offering Memorandum, except
for reports on Form 8-K which contain only information furnished under Items
2.02 or 7.01 of Form 8-K. As used herein, the term “Offering Memorandum” shall
include in each case the documents incorporated by reference therein (the
“Incorporated Documents”), and any and all supplements and amendments to such
documents incorporated by reference therein and any and all amendments and
supplements to the Offering Memorandum. The terms “supplement,” “amendment” and
“amend” as used herein shall include all documents deemed to be incorporated by
reference in the Offering Memorandum that are filed subsequent to the date of
such Offering Memorandum with the Commission pursuant to the Exchange Act.
     Section 2. Representations and Warranties of the Company. The Company
hereby represents, warrants and agrees with the Initial Purchaser as follows:
          (a) Each Incorporated Document filed by the Company with the
Commission pursuant to the Exchange Act complied or will comply as to form, as
the case may be, when so filed in all material respects with the Exchange Act
and the applicable rules and regulations of the Commission thereunder; and the
Offering Memorandum, as amended or supplemented, as of its date, at all
subsequent times until the expiration of the Offering Memorandum Delivery Period
(as defined in Section 4(a) hereof), and at the First Closing Date and Second
Closing Date, did not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The preceding sentence does not apply to statements in or omissions
from the Offering Memorandum, or any amendments or supplements thereto, made in
reliance upon and in conformity with written information relating to you
furnished to the Company by you, specifically for use in the preparation thereof
it being understood and agreed that the only such information furnished by you
consists of the information described as such in Section 7(f) hereof.
          (b) The Preliminary Offering Memorandum, as of its date, did not
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The preceding sentence
does not apply to statements in or omissions from any Offering Memorandum or any
Pricing Term Sheet based upon and in conformity with written information
relating to you furnished to the Company by you, specifically for use in the
preparation thereof, it being understood and agreed that the only such
information furnished by you consists of the information described as such in
Section 7(f) hereof.
          (c) Neither (A) the Pricing Term Sheet issued at or prior to the Time
of Sale and the Preliminary Offering Memorandum, all considered together
(collectively, “Time of Sale Disclosure Package”), nor (B) any individual
Supplemental Offering Materials (as

-2-



--------------------------------------------------------------------------------



 



defined below), when considered together with the Time of Sale Disclosure
Package, includes or included as of the Time of Sale any untrue statement of a
material fact or omits or omitted as of the Time of Sale to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The preceding sentence
does not apply to statements in or omissions from any Offering Memorandum or any
Pricing Term Sheet based upon and in conformity with written information
relating to you furnished to the Company by you, specifically for use in the
preparation thereof, it being understood and agreed that the only such
information furnished by you consists of the information described as such in
Section 7(f) hereof. As used in this paragraph and elsewhere in this Agreement:
               (1) “Time of Sale” means 10:00 p.m., Pacific time, on October 8,
2009.
               (2) “Supplemental Offering Materials” means any “written
communication” (within the meaning of the Securities Act) prepared by or on
behalf of the Company, or used or referred to by the Company, that constitutes
an offer to sell or a solicitation of an offer to buy the Securities other than
the Offering Memorandum or amendments or supplements thereto (including the
Pricing Term Sheet), including, without limitation, any roadshow relating to the
Securities that constitutes such a written communication.
          (d) The financial statements of the Company and its consolidated
subsidiaries, together with the related notes thereto, set forth or incorporated
by reference in the Time of Sale Disclosure Package and the Offering Memorandum
comply as to form in all material respects with the requirements of
Regulation S-X under the Securities Act and fairly present the financial
condition of the Company and its consolidated subsidiaries as of the dates
indicated and the results of operations and changes in cash flows for the
periods therein specified in conformity with generally accepted accounting
principles in the United States (“GAAP”) consistently applied throughout the
periods involved; and the other financial information included or incorporated
by reference into the Time of Sale Disclosure Package and the Offering
Memorandum has been derived from the accounting records of the Company and its
consolidated subsidiaries and present fairly the information shown thereby.
Ernst & Young LLP, which has expressed its opinion with respect to certain of
the financial statements and schedules incorporated by reference into the Time
of Sale Disclosure Package and the Offering Memorandum, is an independent public
accounting firm with respect to the Company within the meaning of the Securities
Act and the rules and regulations of the Commission thereunder and the Public
Company Accounting Oversight Board (United States) and such accountants are not
in violation of the auditor independence requirements of the Sarbanes-Oxley Act
of 2002 (the “Sarbanes-Oxley Act”).
          (e) The Company has been duly organized, is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has the corporate power and authority to own its property and to
conduct its business as described in the Time of Sale Disclosure Package and the
Offering Memorandum and is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the condition (financial or otherwise), results of
operations, stockholders’ equity, properties,

-3-



--------------------------------------------------------------------------------



 



management, business or prospects of Finisar Malaysia Sdn Bhd (“Finisar
Malaysia”) or of the Company and its subsidiaries, taken as a whole, or
adversely effect the power or ability of the Company to perform its obligations
under this Agreement, the Indenture, the Registration Rights Agreement or the
Securities or to consummate the transactions contemplated by the Time of Sale
Disclosure Package and the Offering Memorandum (a “Material Adverse Effect”).
          (f) All of the direct and indirect subsidiaries (each, a “Subsidiary”)
of the Company are set forth on the Company’s most recently filed Annual Report
on Form 10-K. The Company owns, directly or indirectly, all of the capital stock
or other equity interests of each Subsidiary free and clear of any liens, and
all the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities. Each Subsidiary has been
duly organized, is validly existing as a corporation, partnership or limited
liability company in good standing under the laws of the jurisdiction of its
organization, has the corporate or other power and authority to own its property
and to conduct its business as described in the Time of Sale Disclosure Package
and the Offering Memorandum and is duly qualified to transact business and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not
have, individually or in the aggregate, a Material Adverse Effect. No Subsidiary
is currently prohibited, directly or indirectly, from paying any dividends to
the Company, from making any other distribution on such Subsidiary’s capital
stock, from repaying to the Company any loans or advances to such Subsidiary
from the Company or from transferring any of such Subsidiary’s property or
assets to the Company or any other Subsidiary of the Company, except that the
terms of loan agreements between Finisar Malaysia and HSBC Bank Malaysia Berhad
(“HSBC”) prohibit the transfer of certain assets, the declaration or payment of
dividends or the repayment of loans to the Company without the prior written
consent of HSBC.
          (g) The Company has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement. This
Agreement has been duly authorized, executed and delivered by the Company.
          (h) The Company has an authorized capitalization as set forth in the
Time of Sale Disclosure Package and the Offering Memorandum; and all of the
outstanding Common Stock has been duly authorized and is validly issued, fully
paid and non-assessable, was issued in compliance with all United States federal
and state and foreign securities laws and not in violation of any preemptive
right, resale right, right of first refusal or similar right and conforms to the
description thereof contained in the Time of Sale Disclosure Package and the
Offering Memorandum. All of the Company’s options, warrants and other rights to
purchase or exchange any securities for the Company’s Common Stock have been
duly authorized and validly issued, conform to the description thereof contained
in the Time of Sale Disclosure Package and the Offering Memorandum and, although
the Company has been named as defendant in pending stock option derivative
litigation proceedings, the Company reasonably believes all such options,
warrants and other rights to purchase or exchange any securities for the
Company’s Common Stock were issued in compliance with all United States federal
and state and foreign securities laws. The issuance and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any person (other than the

-4-



--------------------------------------------------------------------------------



 



persons purchasing the Securities) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance of the Securities. There are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders. No Person has any right to
cause the Company to effect the registration under the Securities Act of any
securities of the Company, which rights are currently not satisfied.
          (i) With respect to the stock options (the “Stock Options”) granted
pursuant to the stock-based compensation plans of the Company and the
Subsidiaries (the “Company Stock Plans”), (A) each grant of a Stock Option was
duly authorized no later than the date on which the grant of such Stock Option
was by its terms to be effective (the “Grant Date”) by all necessary corporate
action, including, as applicable, approval by the board of directors of the
Company (or a duly constituted and authorized committee thereof) and any
required stockholder approval by the necessary number of votes or written
consents, and the award agreement governing such grant (if any) was duly
executed and delivered by each party thereto, (B) each such grant was made in
accordance with the terms of the Company Stock Plans, (C) the per share exercise
price of each Stock Option was equal to the fair market value of a share of
Common Stock on the applicable Grant Date and (D) each such grant was properly
accounted for in accordance with GAAP in the financial statements (including the
related notes) of the Company and disclosed in the Company’s filings with the
Commission in accordance with the Exchange Act and all other applicable laws.
The Company’s general policy is to grant Stock Options at regular quarterly
meetings of the compensation committee of its board of directors with Grant
Dates which are the later of the third trading day following the public
announcement of the Company’s financial results for the previous quarter or the
date of such meeting. Except pursuant to such policy, the Company has not
knowingly granted, and there is no and has been no policy or practice of the
Company of granting, Stock Options prior to, or otherwise coordinate the grant
of Stock Options with, the release or other public announcement of material
information regarding the Company or its subsidiaries or their results of
operations or prospects.
          (j) The Securities have been duly authorized by the Company and, when
executed and authenticated in accordance with the provisions of the Indenture
and delivered to and paid for by the Initial Purchaser in accordance with the
terms of this Agreement, will be duly and validly issued and outstanding and
will constitute valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights
generally and equitable principles of general applicability, and will be
entitled to the benefits of the Indenture pursuant to which such Securities are
to be issued and the Registration Rights Agreement. The issuance of the
Securities is not subject to any preemptive rights, rights of first refusal or
similar rights.
          (k) The Underlying Securities reserved for issuance upon conversion of
the Securities have been duly authorized and reserved and, when issued upon
conversion of the Securities in accordance with the terms of the Securities,
will be validly issued, fully paid and non-assessable, will be issued in
compliance with all United States federal and state and foreign

-5-



--------------------------------------------------------------------------------



 



securities laws and the issuance of the Underlying Securities will not be
subject to any preemptive rights, rights of first refusal or similar rights.
          (l) The Indenture has been duly authorized by the Company, and when
executed and delivered by the Company and the Trustee (assuming due
authorization by the Trustee), will be a valid and binding agreement of, the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and equitable principles of general applicability.
          (m) The Registration Rights Agreement has been duly authorized by the
Company, and when executed and delivered by the Company, will be a valid and
binding agreement of, the Company, enforceable against the Company in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and equitable principles of general
applicability and except as rights to indemnification and contribution under the
Registration Rights Agreement may be limited under applicable law.
          (n) Each of this Agreement, the Indenture, the Registration Rights
Agreement and the Securities conforms in all material respects to the
description thereof in the Time of Sale Disclosure Package and the Offering
Memorandum.
          (o) The execution and delivery by the Company of, and the performance
by the Company of its obligations under, this Agreement, the Indenture, the
Registration Rights Agreement and the Securities does not and will not
contravene or result in a breach or violation of any of the terms or provisions
of, the imposition of any lien, charge or encumbrance on any property or assets
of the Company or any Subsidiary or constitute a default under, any provision of
the articles or by-laws (or similar organizational documents) of the Company or
any Subsidiary or any indenture, mortgage, deed of trust, loan agreement,
license or other material agreement or instrument binding upon the Company or
any Subsidiary, or any law or statute or any judgment, order, rule, regulation
or decree of any governmental body, agency or court having jurisdiction over the
Company or any Subsidiary or any of their properties, and no consent, approval,
authorization or order of, or qualification or filing with, any governmental
body or agency or any court or regulatory authority having jurisdiction over the
Company or any Subsidiary is required for the performance by the Company of its
obligations under this Agreement, the Indenture, the Registration Rights
Agreement or the Securities or the issuance and sale of the Securities, except
(i) such as may be required by the securities or Blue Sky laws of the various
states in connection with the offer and sale of the Securities and (ii) by
United States federal and state securities laws with respect to the Company’s
obligations under the Registration Rights Agreement.
          (p) Subsequent to the dates as of which information is given in the
Time of Sale Disclosure Package and the Offering Memorandum, there has not
occurred any change in the capital stock (other than grants by the Company or
exercises by holders pursuant to existing employee benefit plans, stock option
plans or other employee compensation plans) or long-term borrowings of the
Company or any Subsidiary or any material adverse change, or any development
involving a prospective material adverse change, in the condition (financial or
otherwise), or in the results of operations, stockholders’ equity, management,
properties, business or prospects of Finisar Malaysia or of the Company and its
subsidiaries, taken as a

-6-



--------------------------------------------------------------------------------



 



whole, from that set forth in the Time of Sale Disclosure Package and the
Offering Memorandum provided to prospective purchasers of the Securities.
          (q) Subsequent to the dates as of which information is given in the
Time of Sale Disclosure Package and the Offering Memorandum, the Company has not
(i) incurred any material liability or obligation, direct or contingent,
(ii) entered into any material transaction not in the ordinary course of
business or (iii) declared or paid any dividend on its capital stock.
          (r) The Company and each Subsidiary has good and marketable title to
all real property and good and marketable title to all personal property owned
by them, in each case free and clear of all liens, encumbrances and defects,
except such as are described in the Time of Sale Disclosure Package and the
Offering Memorandum or such as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company or any Subsidiary; and all assets held
under lease by the Company and each Subsidiary are held by them under valid,
subsisting and enforceable leases, with such exceptions as do not materially
interfere with the use made and proposed to be made of such assets by the
Company and each Subsidiary.
          (s) Except as described in the Time of Sale Disclosure Package and the
Offering Memorandum, the Company and each Subsidiary carries, or are covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of their respective businesses and the value of their respective properties and
as is customary for companies engaged in similar businesses in similar
industries. All policies of insurance of the Company and each Subsidiary are in
full force and effect; the Company and each Subsidiary are in compliance with
the terms of such policies in all material respects; and neither the Company nor
any Subsidiary has received notice from any insurer or agent of such insurer
that capital improvements or other expenditures are required or necessary to be
made in order to continue such insurance; there are no claims by the Company or
any Subsidiary under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and neither the Company nor any such Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that could not reasonably be
expected to have a Material Adverse Effect.
          (t) There are no legal, governmental or regulatory proceedings pending
or threatened to which the Company or any Subsidiary is a party or to which any
of the properties of the Company or any Subsidiary is subject other than
proceedings accurately described in all material respects in the Time of Sale
Disclosure Package and the Offering Memorandum and proceedings that if
determined adversely to the Company or any Subsidiary would not, individually or
in the aggregate, reasonably expected to have a Material Adverse Effect; and, to
the Company’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others.
          (u) There are no legal or governmental proceedings or contracts or
other documents of a character required to be described in the Time of Sale
Disclosure Package

-7-



--------------------------------------------------------------------------------



 



and the Offering Memorandum or, in the case of documents, to be filed as
exhibits to the Company’s Annual Report on Form 10-K, that are not described and
filed as required. Neither the Company nor any Subsidiary has knowledge that any
other party to any such contract, agreement or arrangement has any intention not
to render full performance as contemplated by the terms thereof; and the
statements made under the captions “Offering Memorandum Summary,” “The
Offering,” “Risk Factors,” “Business” and “Plan of Distribution” in the Time of
Sale Disclosure Package and the Offering Memorandum and under the captions
“Item 1A. Risk Factors,” “Item 3. Legal Proceedings,” “Item 7. Management’s
Discussion and Analysis of Financial Condition and Results of Operation,”
“Item 10. Directors, Executive Officers and Corporate Governance” and “Item 13.
Certain Relationships and Related Transactions, and Director Independence” in
the Company’s most recent Annual Report on Form 10-K, as such disclosure has
been amended by reports subsequently filed by the Company pursuant to the
Exchange Act, insofar as they purport to constitute summaries of the terms of
statutes, rules or regulations, legal or governmental proceedings or contracts
and other documents, constitute accurate summaries of the terms of such
statutes, rules and regulations, legal and governmental proceedings and
contracts and other documents in all material respects.
          (v) No governmental authority has issued any order preventing or
suspending the trading of the Company’s securities or the distribution of the
Securities, and no investigation, order, inquiry or proceeding has been
commenced or is pending or, to the knowledge of the Company or any Subsidiary,
is contemplated or threatened by any such authority.
          (w) No consent, approval, authorization or filing with or order of any
U.S. federal, New York, Delaware or California court or governmental agency or
body having jurisdiction over the Company is required for the consummation by
the Company of the transactions contemplated by this Agreement, the Indenture,
the Registration Rights Agreement and the Securities or the issuance and sale of
the Securities (including the Underlying Securities issuable upon conversion
thereof), except such as may be required under the blue sky laws of any
jurisdiction in connection with the purchase and distribution of the Securities
by the Initial Purchaser in the manner contemplated by this Agreement and in the
Offering Memorandum, by United States federal and state securities laws with
respect to the Company’s obligations under the Registration Rights Agreement or
under the bylaws, rules and regulations of the Financial Industry Regulatory
Authority, Inc. (the “FINRA”).
          (x) No relationship, direct or indirect, exists between or among the
Company, on the one hand, and the directors, officers, stockholders, customers
or suppliers of the Company, on the other hand, that is required by the
Securities Act to be described pursuant to Section 404 of Regulation S-K in a
registration statement to be filed with the Commission that is not so described
in the Time of Sale Disclosure Package and the Offering Memorandum.
          (y) The Company and each Subsidiary are in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

-8-



--------------------------------------------------------------------------------



 



          (z) No labor disturbance by or dispute with the employees of the
Company or any Subsidiary exists or, to the knowledge of the Company, is
imminent that could reasonably be expected to have a Material Adverse Effect.
          (aa) Except as described in the Time of Sale Disclosure Package and
the Offering Memorandum, the Company has no obligation to provide any material
retirement, death or disability benefits to any of the present or past employees
of the Company or any Subsidiary, or any other person.
          (bb) The Company and each Subsidiary has filed all federal, state and
local and foreign income, franchise and other tax returns required to be filed
through the date hereof, subject to permitted extensions, and have paid all
taxes due thereon, except where such failure to pay or file would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and no tax deficiency has been or reasonably could be expected
to be asserted or determined adversely to the Company or any Subsidiary, nor
does the Company have any knowledge of any tax deficiencies, that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          (cc) Neither the Company nor any Subsidiary (i) is in violation of its
charter or by-laws (or similar organizational documents), (ii) is in default,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement, license or other agreement or instrument to which it is a party or by
which it is bound or to which any of its properties or assets is subject or
(iii) is in violation of any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over it or its property
or assets or has failed to obtain any license, permit, certificate, franchise or
other governmental authorization or permit necessary to the ownership of its
property or to the conduct of its business, except in the case of clauses
(ii) and (iii), to the extent any such conflict, breach, violation or default
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
          (dd) The Company and each Subsidiary (i) are in compliance with any
and all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses, (iii) are in compliance with all terms and conditions of
any such permit, license or approval and (iv) have not received notice of any
actual or alleged violation of Environmental Laws, or of any potential liability
for or other obligation concerning the presence, disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except
where such noncompliance with Environmental Laws, failure to receive required
permits, licenses or other approvals or failure to comply with the terms and
conditions of such permits, licenses or approvals would not, singly or in the
aggregate, have a Material Adverse Effect. Except as described in the Time of
Sale Disclosure Package and the Offering Memorandum, (A) there are no
proceedings that are pending, or known to be contemplated, against the Company
or any Subsidiary under Environmental Laws in which a governmental authority is
also a party, (B) the Company and each Subsidiary are not aware of any issues
regarding compliance with

-9-



--------------------------------------------------------------------------------



 



Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that could reasonably be expected to have a material effect on the
capital expenditures, earnings or competitive position of Finisar Malaysia or of
the Company and its subsidiaries, taken as a whole, and (C) none of the Company
or any Subsidiary anticipates material capital expenditures relating to
Environmental Laws.
          (ee) Neither the Company nor any Subsidiary has ever treated, stored,
transported, disposed of, arranged for or permitted the disposal of, handled,
released, or exposed any person to, any kind of toxic wastes or hazardous
substances, including, but not limited to, any naturally occurring radioactive
materials, brine, drilling mud, crude oil, natural gas liquids and other
petroleum materials, in violation of any Environmental Laws or in a manner or to
a location that could reasonably be expected to give rise to any liability under
the Environmental Laws, except for any violation or liability which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          (ff) There are no costs or liabilities associated with Environmental
Laws (including, without limitation, any capital or operating expenditures
required for clean-up, closure of properties or compliance with Environmental
Laws or any permit, license or approval, any related constraints on operating
activities and any potential liabilities to third parties) which would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          (gg) Neither the Company nor any Subsidiary, nor to the knowledge of
the Company, any director, officer, agent, employee or other person acting on
behalf of the Company or any Subsidiary has (i) directly or indirectly, used any
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”).
          (hh) The Company, each Subsidiary, their affiliates, any of their
respective officers and directors and, to the knowledge of the Company, any of
their respective supervisors, managers, agents, or employees, has not violated
and the Company has instituted and maintains policies and procedures designed to
ensure continued compliance with, each of the following laws: (a) anti-bribery
laws, including but not limited to, any applicable law, rule, or regulation of
any locality, including but not limited to any law, rule, or regulation
promulgated to implement the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, signed December 17,
1997, including the FCPA, or any other law, rule or regulation of similar
purposes and scope, (b) anti-money laundering laws, including but not limited
to, applicable federal, state, international, foreign or other laws, regulations
or government guidance regarding anti-money laundering, including, without
limitation, Title 18 US. Code section 1956 and 1957, the Patriot Act, the Bank
Secrecy Act, and international anti-money laundering principles or procedures by
an intergovernmental group or

-10-



--------------------------------------------------------------------------------



 



organization, such as the Financial Action Task Force on Money Laundering, of
which the United States is a member and with which designation the United States
representative to the group or organization continues to concur, all as amended,
and any Executive order, directive, or regulation pursuant to the authority of
any of the foregoing, or any orders or licenses issued thereunder, or (c) laws
and regulations imposing U.S. economic sanctions measures, including, but not
limited to, the International Emergency Economic Powers Act, the Trading with
the Enemy Act, the United Nations Participation Act and the Syria Accountability
and Lebanese Sovereignty Act, all as amended, and any Executive Order,
directive, or regulation pursuant to the authority of any of the foregoing,
including the regulations of the United States Treasury Department set forth
under 31 CFR, Subtitle B, Chapter V, as amended, or any orders or licenses
issued thereunder.
          (ii) Neither the Company nor any Subsidiary nor, to the knowledge of
the Company, any director, officer or employee of the Company or any Subsidiary
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.
          (jj) The Company is not, and as of each Closing Date and, after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof as described in the Time of Sale Disclosure Package and the
Offering Memorandum, will not be, an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.
          (kk) No stamp, issue, registration, documentary, transfer or other
similar taxes and duties, including interest and penalties, are payable on or in
connection with the issuance and sale of the Securities by the Company or the
execution and delivery of this Agreement.
          (ll) Except as disclosed in the Time of Sale Disclosure Package and
the Offering Memorandum, there are no outstanding guarantees or other contingent
obligations of the Company or any Subsidiary that could reasonably be expected
to have a Material Adverse Effect.
          (mm) Neither the Company nor any affiliate (as defined in Rule 501(b)
of Regulation D under the Securities Act, an “Affiliate”) of the Company has
directly, or through any agent (except that the Company makes no representation
or warranty as to any activity of the Initial Purchaser), (i) sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or will be integrated with
the sale of the Securities in a manner that would require the registration under
the Securities Act of the Securities or (ii) offered, solicited offers to buy or
sold the Securities by any form of general solicitation or general advertising
(as those terms are used in Regulation D under the Securities Act) or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act.

-11-



--------------------------------------------------------------------------------



 



          (nn) Assuming the accuracy of the Initial Purchaser’s statements in
Section 5 hereof, and compliance with the “Transfer Restrictions” described in
the Time of Sale Disclosure Package and the Offering Memorandum, it is not
necessary in connection with the offer, sale and delivery of the Securities to
the Initial Purchaser in the manner contemplated by this Agreement to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act of 1939, as amended.
          (oo) The Securities satisfy the requirements set forth in
Rule 144A(d)(3) under the Securities Act.
          (pp) Neither the issuance, sale and delivery of the Securities nor the
application of the proceeds thereof by the Company as described in the Time of
Sale Disclosure Package and the Offering Memorandum will violate Regulation T, U
or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.
          (qq) Except as disclosed in the Time of Sale Disclosure Package and
the Offering Memorandum, to the Company’s knowledge, the Company and the
Subsidiaries own or possess, or have the right to use or can acquire on
reasonable terms, all patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks and trade names (collectively, “Intellectual Property”) currently
employed by them in commerce, in connection with the business now operated by
them, except where the failure to own or possess or otherwise be able to acquire
such Intellectual Property would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and, except as
otherwise described in the Time of Sale Disclosure Package and the Offering
Memorandum, to the Company’s knowledge, the Company is not infringing or
conflicting with asserted rights of others with respect to any of such
Intellectual Property which, individually or in the aggregate, if the subject of
an unfavorable decision, ruling or finding, would reasonably be expected to have
a Material Adverse Effect.
          (rr) The Company and each Subsidiary has such permits, licenses,
consents, exemptions, franchises, authorizations, certificates and other
approvals (each, an “Authorization”) of, and has made all filings with and
notices to, all governmental or regulatory authorities and self-regulatory
organizations and all courts and other tribunals, including, without limitation,
under any applicable foreign laws, as are necessary to operate its respective
properties and to conduct its business, except to the extent the failure to have
any such Authorization or to make any such filing or notice would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Authorization is valid and in full force and effect
and the Company and each Subsidiary is in compliance, in all material respects,
with all the terms and conditions thereof and with the rules and regulations of
the authorities and governing bodies having jurisdiction with respect thereto;
and no event has occurred (including, without limitation, the receipt of any
notice from any authority or governing body) which allows or, after notice or
lapse of time or both, would allow, revocation, suspension or termination of any
such Authorization or results or, after notice or lapse of time or both, would
result in any other material impairment of the rights of the holder of any such
Authorization, except to the extent such failure to be valid and in full force
and effect or to be in compliance, the occurrence

-12-



--------------------------------------------------------------------------------



 



of any such event or the presence of any such restriction would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          (ss) Except as disclosed in the Time of Sale Disclosure Package and in
the Offering Memorandum, and except for the restrictions applicable to Finisar
Malaysia described in Section 2(f) hereof, none of the Company or any Subsidiary
is currently prohibited, directly or indirectly, from paying any dividends or
other distributions, or from making any other distribution on its equity
interest; all dividends and other distributions declared and payable upon the
equity interests in the Company and each Subsidiary may be converted into
foreign currency that may be freely transferred out of any applicable foreign
jurisdiction, and all such dividends and other distributions are not and, will
not be, subject to withholding or other taxes under the laws and regulations of
any applicable foreign jurisdiction and, are otherwise free and clear of any
other tax, withholding or deduction in such foreign jurisdiction, in each case
without the necessity of obtaining any consent in any foreign jurisdiction,
except such as have been obtained.
          (tt) The Company and the Subsidiaries (i) make and keep accurate books
and records and (ii) maintain and have maintained effective internal control
over financial reporting (as defined in Rule 13a-15 under the Exchange Act) and
a system of internal accounting controls sufficient to provide reasonable
assurances that (A) transactions are executed in accordance with management’s
general or specific authorization; (B) transactions are recorded as necessary to
permit preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain accountability for
assets; (C) access to assets is permitted only in accordance with management’s
general or specific authorization; and (D) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.
          (uu) The Company and the Subsidiaries (i) have established and
maintain disclosure controls and procedures (as defined in Rules 13a-15 under
the Exchange Act), (ii) such disclosure controls and procedures are designed to
ensure that the information required to be disclosed by the Company in the
reports filed or submitted under the Exchange Act is accumulated and
communicated to management of the Company, including its principal executive
officers and principal financial officers, as appropriate, to allow timely
decisions regarding disclosure to be made and (iii) such disclosure controls and
procedures are effective to a reasonable level of assurance to perform the
functions for which they were established. The Company has utilized such
disclosure controls and procedures in preparing and evaluating the disclosures
in the Time of Sale Disclosure Package and in the Offering Memorandum.
          (vv) Except as disclosed in the Time of Sale Disclosure Package and in
the Offering Memorandum, (i) since the most recent balance sheet of the Company
and its consolidated subsidiaries audited by Ernst & Young LLP, there have been
no “significant deficiencies” or “material weaknesses” (each as defined by the
Public Company Accounting Oversight Board) in its internal control over
financial reporting, or any fraud, whether or not material, that involves
management or other employees of the Company who have a significant role in the
Company’s internal controls; and (ii) since the end of the latest audited fiscal
year, there has been no change in the Company’s internal control over financial
reporting (whether or not remediated) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

-13-



--------------------------------------------------------------------------------



 



          (ww) The financial statements included in the Time of Sale Disclosure
Package and in the Offering Memorandum present fairly the financial position of
the Company and its consolidated subsidiaries as of the dates shown and their
results of operations and cash flows for the periods shown, and such financial
statements have been prepared in conformity with GAAP applied on a consistent
basis; and the assumptions used in preparing the pro forma financial statements
included in the Time of Sale Disclosure Package and in the Offering Memorandum
provide a reasonable basis for presenting the significant effects directly
attributable to the transactions or events described therein, the related pro
forma adjustments give appropriate effect to those assumptions, and the pro
forma columns therein reflect the proper application of those adjustments to the
corresponding historical financial statement amounts.
          (xx) As of the date of this Agreement, there is no failure on the part
of the Company and any of the Company’s directors or officers, in their
capacities as such, to comply with the provisions of the Sarbanes-Oxley Act and
the rules and regulations of the Commission promulgated thereunder.
          (yy) The section entitled “Item 7. Management’s Discussion and
Analysis of Financial Condition and Results of Operation — Critical Accounting
Policies” in the Company’s most recent Annual Report on Form 10-K, as amended by
reports subsequently filed by the Company pursuant to the Exchange Act,
accurately and fully describes (A) the accounting policies that the Company
believes are the most important in the portrayal of the Company’s financial
condition and results of operations and that require management’s most
difficult, subjective or complex judgments “Critical Accounting Policies”);
(B) the judgments and uncertainties affecting the application of the Critical
Accounting Policies; and (C) the likelihood that materially different amounts
would be reported under different conditions or using different assumptions and
an explanation thereof. The Company’s board of directors and senior management
have reviewed and agreed with the selection, application and disclosure of the
Critical Accounting Policies and have consulted with the Company’s independent
accountants with regard to such disclosure.
          (zz) There are no securities or preferred stock of or guaranteed by
the Company or any Subsidiary that are rated by a “nationally recognized
statistical rating organization,” as such term is defined by the Commission for
purposes of Rule 436(g)(2) under the Securities Act.
          (aaa) Any third-party statistical and market-related data included in
the Time of Sale Disclosure Package and the Offering Memorandum are based on or
derived from sources that the Company believes to be reliable and accurate in
all material respects; and the selected operating data of the Company included
in the Time of Sale Disclosure Package and the Offering Memorandum are based on
or derived from the Company’s internal records and are reliable and accurate in
all material respects.
          (bbb) Attached hereto as Exhibit C are selected historical
consolidated financial data of Optium Corporation as of and for the years ended
August 2, 2003 and July 31, 2004 (collectively, the “Optium Financial Statement
Data”) which are contained in Amendment No. 1 to the Company’s registration
statement on Form S-4/A (No. 331-152231) declared effective by the SEC on
July 23, 2008. The Optium Financial Statement Data was audited by

-14-



--------------------------------------------------------------------------------



 



Deloitte & Touche LLP, the independent auditors of Optium Corporation, pursuant
to their report, dated September 23, 2004, delivered to the Board of Directors
and Stockholders of Optium Corporation. To the knowledge of the Company and each
Subsidiary, Deloitte & Touche LLP conducted their audits of the Optium Financial
Statement Data in accordance with the standards of the Public Company Accounting
Oversight Board (United States).
          (ccc) The Optium Financial Statement Data presents fairly, in all
material respects, the financial position of Optium Corporation as of the dates
stated therein, and the results of its operations and its cash flows for the
periods stated therein, in conformity with accounting principles generally
accepted in the United States of America, consistently applied throughout the
periods involved. The Optium Financial Statement Data (A) were derived from the
internal accounting records of Optium Corporation and (B) were prepared on a
basis substantially consistent with the financial statements of the Company set
forth or incorporated by reference in the Time of Sale Disclosure Package and
the Offering Memorandum.
     Any certificate signed by any officer of the Company and delivered to the
Initial Purchaser or counsel for the Initial Purchaser in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company, as to the matters covered thereby, to the Initial Purchaser.
     Section 3. Purchase, Sale and Delivery of Securities.
          (a) On the basis of the representations, warranties and agreements
herein contained, but subject to the terms and conditions herein set forth, the
Company agrees to issue and sell the Firm Securities to the Initial Purchaser,
and the Initial Purchaser agrees to purchase from the Company, $90,000,000
aggregate principal amount of Firm Securities at a purchase price for each Firm
Security equal to 98.75% of the principal amount of the Firm Security plus
accrued interest, if any, from October 14, 2009 to the date of the payment and
delivery (the “Purchase Price”).
          The Firm Securities will be delivered by the Company to the account of
the Initial Purchaser against payment of the purchase price therefor by wire
transfer of same day funds, to an account specified by the Company, with such
closing to take place at the offices of Piper Jaffray & Co., 345 California
Street, Suite 2400, San Francisco, California, or such other location as may be
mutually acceptable, at 7:00 a.m., Pacific time, on October 14, 2009, or at such
other time and date as you and the Company determine pursuant to Rule 15c6-1(a)
under the Exchange Act, such time and date of delivery being herein referred to
as the “First Closing Date.” Delivery of the Firm Securities shall be made by
credit through full fast transfer to the accounts at The Depository Trust
Company designated by the Initial Purchaser. Certificates representing the Firm
Securities, will be made available for checking and packaging not later than
8:30 a.m., Pacific time, on the business day preceding the First Closing Date at
the offices of Piper Jaffray & Co., 345 California Street, Suite 2400, San
Francisco, California, or such other location as may be mutually acceptable.
          (b) On the basis of the representations, warranties and agreements
herein contained, but subject to the terms and conditions herein set forth, the
Company, with respect to $10,000,000 aggregate principal amount of Option
Securities, hereby grant to the

-15-



--------------------------------------------------------------------------------



 



Initial Purchaser an option to purchase all or any portion of the Option
Securities at the same Purchase Price as the Firm Securities. The option granted
hereunder may be exercised in whole or in part at any time within 30 days after
the effective date of this Agreement upon notice (confirmed in writing) by the
Initial Purchaser to the Company setting forth the aggregate number of Option
Securities as to which the Initial Purchaser is exercising the option, the names
and denominations in which the certificates for the Option Securities are to be
registered and the date and time, as determined by you, when the Option
Securities are to be delivered, such time and date being herein referred to as
the “Second Closing” and “Second Closing Date”, respectively, and the Initial
Closing Date and the Second Closing Date each sometimes being herein referred to
as a “Closing Date”; provided, however, that the Second Closing Date shall not
be earlier than the First Closing Date nor, unless waived by the Company and the
Initial Purchaser, earlier than the second business day after the date on which
the option shall have been exercised. No Option Securities shall be sold and
delivered unless the Firm Securities previously have been, or simultaneously
are, sold and delivered.
          The Option Securities will be delivered by the Company to the account
of the Initial Purchaser against payment of the purchase price therefor by wire
transfer of same day funds payable to an account specified by the Company, with
such closing to take place at the offices of Piper Jaffray & Co., 345 California
Street, Suite 2400, San Francisco, California, or such other location as may be
mutually acceptable at 7:00 a.m., Pacific time, on the Second Closing Date. If
the Initial Purchaser so elects, delivery of the Option Securities may be made
by credit through full fast transfer to the account at The Depository Trust
Company designated by the Initial Purchaser. Certificates representing the
Option Securities, will be made available for checking and packaging not later
than 8:30 a.m., Pacific time, on the business day preceding the Second Closing
Date at the office of Piper Jaffray & Co., 345 California Street, Suite 2400,
San Francisco, California, or such other location as may be mutually acceptable.
     Section 4. Covenants of the Company. The Company further covenants and
agrees with you as follows:
          (a) During the period beginning on the date hereof and ending on the
later of the Second Closing Date or such date as the Offering Memorandum is no
longer required by law to be delivered in connection with sales by a purchaser
or dealer (the “Offering Memorandum Delivery Period”), prior to amending or
supplementing the Time of Sale Disclosure Package or the Offering Memorandum,
the Company shall furnish to the Initial Purchaser for review a copy of each
such proposed amendment or supplement, and the Company shall not use any such
proposed amendment or supplement to which the Initial Purchaser or counsel to
the Initial Purchaser reasonably objects.
          (b) After the date of this Agreement, the Company shall promptly
advise the Initial Purchaser in writing of any amendment or supplement to the
Time of Sale Disclosure Package or the Offering Memorandum or of any order
preventing the use of the Time of Sale Disclosure Package or the Offering
Memorandum, or of any proceedings to remove, suspend or terminate from listing
or quotation the Common Stock from any securities exchange upon which it is
listed for trading or included or designated for quotation, or of the
threatening or initiation of any proceedings for any of such purposes.

-16-



--------------------------------------------------------------------------------



 



          (c) Until the completion of the distribution of the Securities as
contemplated in this Agreement and by the Offering Memorandum, the Company will
comply as far as it is able with all requirements imposed upon it by the
Securities Act, as now and hereafter amended, and by the rules and regulations
thereunder, as from time to time in force, and by the Exchange Act so far as
necessary to permit the continuance of sales of or dealings in the Securities as
contemplated by the provisions hereof, the Time of Sale Disclosure Package and
the Offering Memorandum. If at any time prior to the completion of the
distribution of the Securities as contemplated in this Agreement and by the
Offering Memorandum, any event shall occur as a result of which, in the judgment
of the Company or the Initial Purchaser, it becomes necessary to amend or
supplement the Offering Memorandum (or, if the Offering Memorandum is not yet
available to prospective purchasers, the Time of Sale Disclosure Package) in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, or, if it is necessary at any time to amend or
supplement the Offering Memorandum (or, if the Offering Memorandum is not yet
available to prospective purchasers, the Time of Sale Disclosure Package) to
comply with applicable law, the Company promptly will prepare an appropriate
amendment or supplement to the Offering Memorandum (or, if the Offering
Memorandum is not yet available to prospective purchasers, the Time of Sale
Disclosure Package) so that the Offering Memorandum (or, if the Offering
Memorandum is not yet available to prospective purchasers, the Time of Sale
Disclosure Package) as so amended or supplemented will not contain statements
that, in light of the circumstances under which they were made, are misleading,
or so that the Offering Memorandum (or, if the Offering Memorandum is not yet
available to prospective purchasers, the Time of Sale Disclosure Package) will
comply with applicable law.
          (d) The Company shall take or cause to be taken all necessary action
to qualify the Securities for sale under the securities laws of such
jurisdictions as you reasonably designate and to continue such qualifications in
effect so long as required for the distribution of the Securities, except that
the Company shall not be required in connection therewith to (i) qualify as a
foreign corporation in any jurisdiction in which it would not otherwise be
required to so qualify, (ii) to execute a general consent to service of process
in any jurisdiction or (iii) to subject itself to taxation in any jurisdiction
in which it would not otherwise be subject.
          (e) The Company will furnish to the Initial Purchaser and counsel for
the Initial Purchaser copies of each Preliminary Offering Memorandum, the Time
of Sale Disclosure Package, the Offering Memorandum, the Pricing Term Sheet, and
all amendments and supplements to such documents, in each case as soon as
available and in such quantities as you may from time to time reasonably
request.
          (f) During a period of one year commencing with the date hereof, the
Company will furnish to the Initial Purchaser, and to each purchaser who may so
request in writing, copies of all periodic and special reports furnished to the
stockholders of the Company and all public information, documents and reports
filed with the Commission, the FINRA, The Nasdaq Global Select Market or any
securities exchange (other than any such information, documents and reports that
are filed with the Commission electronically via EDGAR or any successor system).

-17-



--------------------------------------------------------------------------------



 



          (g) The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, will pay or cause to
be paid (A) all expenses incurred in connection with the delivery to the Initial
Purchaser of the Securities, (B) all expenses and fees (including, without
limitation, fees and expenses of the Company’s accountants and counsel but,
except as otherwise provided below, not including fees of the Initial
Purchaser’s counsel) in connection with the preparation, printing, filing,
delivery, and shipping of the Securities, each Preliminary Offering Memorandum,
the Time of Sale Disclosure Package, the Final Offering Memorandum and any
amendment thereof or supplement thereto, and the printing, delivery, and
shipping of this Agreement and other offering documents, including any Blue Sky
Memoranda (covering the states and other applicable jurisdictions), (C) all
filing fees and fees and disbursements of the Initial Purchaser’s counsel
incurred in connection with the qualification of the Securities for offering and
sale by the Initial Purchaser or by dealers under the securities or blue sky
laws of the states, provinces and other jurisdictions which you shall designate,
(D) all filing fees and fees and disbursements incurred with respect to any
requirements of the FINRA, (E) the fees and expenses of any transfer agent,
trustee or registrar, (F) listing fees, if any, with respect to any filing of an
additional share listing application for the Underlying Securities with The
Nasdaq Global Select Market, and (G) all other costs and expenses incident to
the performance of its obligations hereunder that are not otherwise specifically
provided for herein. If this Agreement is terminated by the Initial Purchaser
pursuant to Section 9 hereof or if the sale of the Securities provided for
herein is not consummated by reason of any failure, refusal or inability on the
part of the Company to perform any agreement on its part to be performed, or
because any other condition of the Initial Purchaser’s obligations hereunder
required to be fulfilled by the Company is not fulfilled, the Company will
reimburse the Initial Purchaser for all out-of-pocket disbursements (including
but not limited to reasonable fees and disbursements of counsel, printing
expenses, travel expenses, postage, facsimile and telephone charges) incurred by
the Initial Purchaser in connection with its investigation, preparing to market
and marketing the Securities or in contemplation of performing their obligations
hereunder.
          (h) The Company will apply the net proceeds from the sale of the
Securities to be sold by it hereunder for the purposes set forth in the Time of
Sale Disclosure Package and in the Offering Memorandum.
          (i) The Company will not, without the prior written consent of the
Initial Purchaser, from the date of execution of this Agreement and continuing
to and including the date 90 days after the date of the Offering Memorandum (the
“Lock-Up Period”) (A) issue, offer, pledge, announce the intention to sell,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant for the sale of,
or lend or otherwise dispose of or transfer any Common Stock or any securities
convertible into or exchangeable or exercisable for or repayable with Common
Stock, or file any registration statement under the Securities Act with respect
to any of the foregoing, or (B) enter into any swap, derivative or any other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of Common Stock or any
securities convertible into or exchangeable for or repayable with Common Stock,
whether any such transaction described in clause (A) or (B) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise, except that the Company may, without such consent, (i) issue and sell
the Securities offered hereby or the Common Stock to be issued upon

-18-



--------------------------------------------------------------------------------



 



conversion thereof, (ii) file the resale registration statement relating to the
resale of the Securities and the Underlying Securities, and (iii) grant options
or issue and sell Common Stock pursuant to existing or, to the extent described
in the Time of Sale Disclosure Package or the Offering Memorandum, contemplated
employee benefit plans, stock option plans or other employee compensation
benefit plans or pursuant to currently outstanding options, warrants or rights
existing on the date hereof and referred to in the Time of Sale Disclosure
Package and the Offering Memorandum. Without the prior written consent of the
Initial Purchaser, the Company agrees not to accelerate the vesting of any
option or warrant or the lapse of any repurchase right prior to the expiration
of the Lock-Up Period. If (1) during the period that begins on the date that is
18 calendar days before the last day of the Lock-Up Period and ends on the last
day of the Lock-Up Period, (a) the Company issues an earnings release, (b) the
Company publicly announces material news or (c) a material event relating to the
Company occurs; or (2) prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the 16-day period
beginning on the last day of the Lock-Up Period, then the restrictions in this
Agreement, unless otherwise waived by the Initial Purchaser in writing, shall
continue to apply until the expiration of the date that is 18 calendar days
after the date on which (a) the Company issues the earnings release, (b) the
Company publicly announces material news or (c) a material event relating to the
Company occurs. The Company will provide the Initial Purchaser and each
shareholder subject to the Lock-Up Agreement (as defined below) with prior
notice of any such announcement that may give rise to the extension of the
Lock-Up Period.
          (j) The Company has caused to be delivered to you prior to the date of
this Agreement a letter from each of the Company’s directors and officers
stating that such person agrees that, subject to certain conditions, he or she
will not, without your prior written consent, offer for sale, sell, contract to
sell or otherwise dispose of, as set forth in such letter, any Common Stock or
rights to purchase Common Stock, for a period of 45 days after the date of this
Agreement, subject to extension in certain circumstances (the “Lock-Up
Agreement”). The Company will use its reasonable best efforts to assist the
Initial Purchaser in enforcing the terms of each Lock-Up Agreement and will
issue stop-transfer instructions to the transfer agent for the Common Stock with
respect to any transaction or contemplated transaction that would constitute a
breach of or default under the applicable Lock-Up Agreement.
          (k) The Company has not taken and will not take, directly or
indirectly, any action designed to or which might reasonably be expected to
cause or result in, or which has constituted, the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Securities.
          (l) The Company will not incur any liability for any finder’s or
broker’s fee or agent’s commission in connection with the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby.
          (m) Until the expiration of one year after the completion of the
distribution of the Securities by the Initial Purchaser as contemplated in this
Agreement and the Offering Memorandum, the Company and the Subsidiaries will
maintain such controls and other procedures, including without limitation those
required by Sections 302 and 906 of the Sarbanes-Oxley Act and the applicable
regulations thereunder, that are designed to ensure that information required to
be disclosed by the Company in the reports that it files or submits under the

-19-



--------------------------------------------------------------------------------



 



Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer and its principal financial officer,
or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure, to ensure that material information
relating to Company, including its subsidiaries, is made known to them by others
within those entities.
          (n) Until the expiration of one year after the completion of the
distribution of the Securities by the Initial Purchaser as contemplated in this
Agreement and the Offering Memorandum, the Company and the Subsidiaries will
comply in all material respects with the effective applicable provisions of the
Sarbanes-Oxley Act.
          (o) The Company will use its reasonable best efforts to assure that
the Option Securities shall have the same CUSIP number as the CUSIP number
assigned to the Firm Securities.
          (p) The Company shall submit an additional share listing application
for the Underlying Securities with the Nasdaq Global Select Market prior to the
First Closing Date and will use its reasonable best efforts to promptly have the
Underlying Securities approved by the Nasdaq Global Select Market for listing
following the First Closing Date.
          (q) During the Offering Memorandum Delivery Period, the Company will
file on a timely basis with the Commission such periodic and special reports as
required by the Exchange Act and the rules and regulations thereunder. The
Company shall use its reasonable best efforts to take all steps necessary or
appropriate to facilitate the distribution of the Securities by the Initial
Purchaser pursuant to Rule 144A as shall be reasonably requested by the Initial
Purchaser, including, without limitation, participation by the Company’s
executive officers in the preparation of materials for investor presentations
and participation in investor meetings and roadshow presentations reasonably
requested by the Initial Purchaser.
          (r) The Company shall issue a press release announcing the pricing of
the offering of the Securities in the form reasonably satisfactory to the
Initial Purchaser and its counsel and in compliance with Rule 135(c) no later
that 4:30 a.m., Pacific time, on October 9, 2009.
          (s) The Company will at all times reserve and keep available, free of
any preemptive rights, co-sale rights, registration rights, rights of first
refusal, other rights to subscribe for or purchase securities or other rights of
security holders similar to any of the foregoing, out of its authorized but
unissued Common Stock, for the purpose of effecting the conversion of the
Securities into the Underlying Securities, the full number of shares of
Underlying Securities issuable upon the conversion of all outstanding
Securities.
          (t) The Company shall take all actions necessary to cause the
Securities to be eligible for clearance and settlement and “book-entry” transfer
through DTC and the Company agrees to comply with all agreements set forth in
the representation letters of the Company to DTC relating to the approval of the
Securities by DTC for “book-entry” transfer.

-20-



--------------------------------------------------------------------------------



 



          (u) The Company will indemnify and hold the Initial Purchaser harmless
against any documentary, stamp or similar issuance or transfer taxes, duties or
fees and any transaction levies, commissions or brokerage charges, including any
interest and penalties, which are or may be required to be paid in connection
with the creation, allotment, issuance, offer and distribution of the Securities
and the execution and delivery of this Agreement, the Indenture, the
Registration Rights Agreement and the Securities; provided, however, that the
Company shall not be responsible for any such taxes, duties, fees, levies or
charges that arise as a result of the distribution of the Securities by the
Initial Purchaser in a manner other than that as is customary in such
transactions.
     Section 5. Subsequent Offers and Resales of the Securities.
          (a) The Initial Purchaser and the Company each hereby agree with
respect to itself in connection with the offer and sale of the Securities:
               (1) Offers and sales of the Securities shall be made to such
persons and in such manner as is contemplated by the Offering Memorandum.
               (2) No general solicitation or general advertising (within the
meaning of Rule 502(c) under the Securities Act) will be used in the United
States in connection with the offering or sale of the Securities.
               (3) The transfer restrictions and the other provisions set forth
in the Offering Memorandum under the caption “Transfer Restrictions,” including
the legend required thereby, shall apply to the Securities except as otherwise
agreed by the Company and the Initial Purchaser.
          (b) The Company covenants with the Initial Purchaser as follows:
               (1) The Company agrees that it will not, and will cause its
Affiliates not to, directly or indirectly, solicit any offer to buy, sell or
make any offer or sale of, or otherwise negotiate in respect of, securities of
the Company of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the Securities Act, such offer or sale would
render invalid (for the purpose of (i) the sale of the offered Securities by the
Company to the Initial Purchaser, (ii) the resale of the offered Securities by
the Initial Purchaser to subsequent purchasers or (iii) the resale of the
offered Securities by such subsequent purchasers to others) the exemption from
the registration requirements of the Securities Act provided by Section 4(2)
thereof or by Rule 144A thereunder or otherwise.
               (2) Until the expiration of one year after the original issuance
of the offered Securities, the Company will not, and will cause its Affiliates
not to, resell any offered Securities which are “restricted securities” (as such
term is defined under Rule 144(a)(3) under the Securities Act), whether as
beneficial owner or otherwise (except as agent acting as a securities broker on
behalf of and for the account of customers in the ordinary course of business in
unsolicited broker’s transactions).
               (3) To the extent that any Securities or Underlying Securities
remain outstanding and are “restricted securities” within the meaning of
Rule 144 under the

-21-



--------------------------------------------------------------------------------



 



Securities Act, during the one year period following the First Closing Date (or,
if later, the Second Closing Date) and during the one-year period following the
sale of any such Security or Underlying Security, as the case may be, by an
Affiliate of the Company (for purposes of this Section 5 only, as such term is
defined in Rule 144(a)(1) under the Securities Act), the Company will make
available, upon request, to any seller of such Securities or Underlying
Securities, as the case may be, the information specified in Rule 144A(d)(4)
under the Securities Act, unless the Company is then subject to and in
compliance with Section 13 or 15(d) of the Exchange Act.
          (c) The Initial Purchaser covenants with the Company as follows:
               (1) The Initial Purchaser represents and warrants to, and agrees
with, the Company that it is a Qualified Institutional Buyer within the meaning
of Rule 144A under the Securities Act (a “Qualified Institutional Buyer”) and an
“accredited investor” within the meaning of Rule 501(a) under the Securities Act
(an “Accredited Investor”).
               (2) The Initial Purchaser represents and warrants to, and agrees
with, the Company that it will only sell the Securities to persons whom the
Initial Purchaser reasonably believes are Qualified Institutional Buyers.
               (3) The Initial Purchaser will take reasonable steps to inform,
and cause each of its U.S. Affiliates to take reasonable steps to inform,
persons acquiring Securities from the Initial Purchaser or such affiliate, as
the case may be, that the Securities (A) have not been and will not be
registered under the Securities Act, (B) are being sold to them without
registration under the Securities Act in reliance on Rule 144A or in accordance
with another exemption from registration under the Securities Act, as the case
may be, and (C) may not be offered, sold or otherwise transferred except (1) to
the Company, (2) outside the United States in accordance with Regulation S under
the Securities Act and in compliance with the securities laws of such non-United
States jurisdiction, or (3) inside the United States in accordance with
(x) Rule 144A to a person whom the seller reasonably believes is a Qualified
Institutional Buyer that is purchasing such Securities for its own account or
for the account of a Qualified Institutional Buyer to whom notice is given that
the offer, sale or transfer is being made in reliance on Rule 144A or
(y) pursuant to another available exemption from registration under the
Securities Act.
     Section 6. Conditions of Initial Purchaser’s Obligations. The obligations
of the Initial Purchaser hereunder to purchase the Securities is subject to the
accuracy, as of the date hereof and at each of the First Closing Date and the
Second Closing Date (as if made at such Closing Date), of and compliance with
all representations, warranties and agreements of the Company contained herein,
to the performance by the Company of its obligations hereunder and to the
following additional conditions:
          (a) The Initial Purchaser shall not have advised the Company that the
Time of Sale Disclosure Package or the Offering Memorandum, or any amendment
thereof or supplement thereto, or any Supplemental Offering Material, contains
an untrue statement of fact which, in your opinion, is material, or omits to
state a fact which, in your opinion, is material and is required to be stated
therein or necessary to make the statements therein not misleading.

-22-



--------------------------------------------------------------------------------



 



          (b) Except as contemplated in the Time of Sale Disclosure Package and
in the Offering Memorandum, subsequent to the respective dates as of which
information is given in the Time of Sale Disclosure Package, neither the Company
nor any Subsidiary shall have incurred any material liabilities or obligations,
direct or contingent, or entered into any material transactions, or declared or
paid any dividends or made any distribution of any kind with respect to its
capital stock; and there shall not have been any change in the capital stock
(other than a change in the number of outstanding shares of Common Stock due to
the grant of options or the issuance of shares under the Company’s employee
stock plans or upon the exercise of outstanding options, warrants or the
conversion of outstanding convertible securities), or any material change in the
short-term or long-term debt of the Company, or any issuance of options,
warrants, convertible securities or other rights to purchase the capital stock
of the Company or any Subsidiary (other than pursuant to existing employee
benefit plans, stock option plans or other employee compensation plans), or any
material adverse change or any development involving a prospective material
adverse change (whether or not arising in the ordinary course of business), or
any material loss by strike, fire, flood, earthquake, accident or other
calamity, whether or not covered by insurance, incurred by the Company or any
Subsidiary, the effect of which, in any such case described above, in your
judgment, makes it impractical or inadvisable to offer or deliver the Securities
on the terms and in the manner contemplated in the Time of Sale Disclosure
Package and in the Offering Memorandum.
          (c) On each Closing Date, there shall have been furnished to you, as
the Initial Purchaser, the opinions of each of:
               (1) DLA Piper LLP (US), counsel for the Company, dated such
Closing Date and addressed to you, to the effect set forth on Exhibit A hereto;
and
               (2) Shearn Delamore & Co., Malaysian counsel for the Company,
dated such Closing Date and addressed to you, to the effect set forth on
Exhibit B hereto.
          (d) On each Closing Date, there shall have been furnished to you, as
the Initial Purchaser, such opinions from Wilson Sonsini Goodrich & Rosati,
Professional Corporation, counsel for the Initial Purchaser, dated such Closing
Date and addressed to you, with respect to such matters as you reasonably may
request, and such counsel shall have received such papers and information as
they request to enable them to pass upon such matters.
          (e) On the date hereof, Ernst & Young LLP shall have furnished to you,
as the Initial Purchaser, a letter dated as of the date hereof in form and
substance reasonably satisfactory to the Initial Purchaser. On each Closing Date
you, as the Initial Purchaser, shall have received a letter of Ernst & Young
LLP, independent registered public accounting firm, dated such Closing Date and
addressed to you, confirming that they are an independent registered public
accounting firm within the meaning of the Securities Act and the rules and
regulations thereunder and are in compliance with the applicable requirements
relating to the qualifications of accountants under Rule 2-01 of Regulation S-X
of the Commission, and stating, as of the date of such letter (or, with respect
to matters involving changes or developments since the respective dates as of
which specified financial information is given in the Time of Sale Disclosure
Package, as of a date not prior to the date hereof or more than five days prior
to the

-23-



--------------------------------------------------------------------------------



 



date of such letter), the conclusions and findings of said firm with respect to
the financial information and other matters covered by its letter delivered to
you concurrently with the execution of this Agreement, and the effect of the
letter so to be delivered on such Closing Date shall be to confirm the
conclusions and findings set forth in such prior letter.
          (f) On each Closing Date, there shall have been furnished to you, as
the Initial Purchaser, a certificate dated such Closing Date and addressed to
you, signed by the chairman of the board or the chief executive officer of the
Company and by the chief financial officer of the Company, to the effect that:
               (1) The representations and warranties of the Company in this
Agreement are true and correct, in all material respects, as if made at and as
of such Closing Date, and the Company has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to such Closing Date.
               (2) The signers of said certificate have carefully examined the
Time of Sale Disclosure Package and the Offering Memorandum, and any amendments
thereof or supplements thereto (including any documents filed under the Exchange
Act and deemed to be incorporated by reference into the Time of Sale Disclosure
Package and the Offering Memorandum), and:
                    (A) the Offering Memorandum, as amended or supplemented,
does not include and did not include as of its date, or such Closing Date, any
untrue statement of a material fact or omit to state and did not omit to state
as of its date, or such Closing Date, a material fact necessary to make the
statements therein, in light of the circumstances under which they were made;
                    (B) neither (1) the Time of Sale Disclosure Package nor
(2) Supplemental Offering Materials, when considered together with the Time of
Sale Disclosure Package, include, nor included as of the Time of Sale any untrue
statement of a material fact or omits, or omitted as of the Time of Sale, to
state any material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading;
                    (C) since the Time of Sale, there has occurred no event
required to be set forth in an amended or supplemented offering memorandum which
has not been so set forth, and there has been no document required to be filed
under the Exchange Act that upon such filing would be deemed to be incorporated
by reference into the Time of Sale Disclosure Package or into the Offering
Memorandum that has not been so filed;
                    (D) subsequent to the respective dates as of which
information is given in the Time of Sale Disclosure Package, neither the Company
nor any Subsidiary has incurred any material liabilities or obligations, direct
or contingent, or entered into any material transactions, not in the ordinary
course of business, or declared or paid any dividends or made any distribution
of any kind with respect to its capital stock, and except as disclosed in the
Time of Sale Disclosure Package and in the Offering Memorandum, there has not
been any change in the capital stock (other than a change in the number of
outstanding Common Stock due to the issuance of shares upon the exercise of
outstanding options or

-24-



--------------------------------------------------------------------------------



 



warrants), or any material change in the short term or long term debt, or any
issuance of options, warrants, convertible securities or other rights to
purchase the capital stock, of the Company, or any Subsidiary, or any material
adverse change or any development involving a prospective material adverse
change (whether or not arising in the ordinary course of business), or any loss
by strike, fire, flood, earthquake, accident or other calamity, whether or not
covered by insurance, incurred by the Company or any Subsidiary; and
                    (E) except as stated in the Time of Sale Disclosure Package
and in the Offering Memorandum, there is not pending, or, to the knowledge of
the Company, threatened or contemplated, any action, suit or proceeding to which
the Company or any Subsidiary is a party before or by any court or governmental
agency, authority or body, or any arbitrator, which would reasonably be expected
to have a Material Adverse Effect.
          (g) On the date hereof, the Company shall have furnished to you an
executed copy of the Consent, by and among Silicon Valley Bank, the Company and
Optium Corporation with respect to the offer, sale and issuance of the
Securities.
          (h) On the date hereof, the Company shall have furnished to you an
executed copy of the certificate of Wells Fargo Foothill, LLC pursuant to the
Credit Agreement, entered into as of October 2, 2009, by and among the lenders
identified therein, Wells Fargo Foothill, LLC, as agent, the Company and Optium
Corporation (the “WFF Agreement”) that the indebtedness evidenced by the
Indenture and the Securities is Permitted Convertible Note Debt (as defined in
the WFF Agreement).
          (i) The Company shall have furnished to you and counsel for the
Initial Purchaser such additional documents, certificates and evidence as you or
they may have reasonably requested.
     All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof only if they are satisfactory in form and
substance to you and counsel for the Initial Purchaser. The Company will furnish
you with such conformed copies of such opinions, certificates, letters and other
documents as you shall reasonably request.
     Section 7. Indemnification and Contribution.
          (a) The Company agrees to indemnify and hold harmless the Initial
Purchaser against any losses, claims, damages or liabilities to which the
Initial Purchaser may become subject, under the Securities Act or otherwise
(including in settlement of any litigation if such settlement is effected with
the written consent of the Company), insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon
(i) an untrue statement or alleged untrue statement of a material fact contained
in any Preliminary Offering Memorandum, the Time of Sale Disclosure Package, the
Offering Memorandum, or any amendment or supplement thereto (including any
documents filed under the Exchange Act and deemed to be incorporated by
reference into the Offering Memorandum), any Pricing Term Sheet or Supplemental
Offering Materials or in any materials or information provided to investors by,
or with the approval of, the Company in connection with the marketing of the
offering of the Securities (“Marketing Materials”), including any roadshow or
investor

-25-



--------------------------------------------------------------------------------



 



presentations made to investors by the Company (whether in person or
electronically) or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Initial Purchaser for any legal or other expenses reasonably incurred by it in
connection with investigating or defending against such loss, claim, damage,
liability or action as such expenses are incurred; or (ii) in whole or in part
upon any inaccuracy in the representations and warranties of the Company
contained herein; or (iii) in whole or in part upon any failure of the Company
to perform its obligations hereunder or under law; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, liability or action arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
any Preliminary Offering Memorandum, the Time of Sale Disclosure Package, the
Offering Memorandum, or any such amendment or supplement, any Pricing Term Sheet
or Supplemental Offering Materials or in any Marketing Materials, in reliance
upon and in conformity with written information furnished to the Company by you
specifically for use in the preparation thereof; it being understood and agreed
that the only such information furnished by you consists of the information
described as such in Section 7(f) hereof.
          (b) The Initial Purchaser will indemnify and hold harmless the Company
against any losses, claims, damages or liabilities to which the Company may
become subject, under the Securities Act or otherwise (including in settlement
of any litigation, if such settlement is effected with the written consent of
the Initial Purchaser, such consent not to be unreasonably withheld), insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Preliminary Offering Memorandum, the Time of
Sale Disclosure Package, the Offering Memorandum, or any amendment or supplement
thereto or any Pricing Term Sheet, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in any
Preliminary Offering Memorandum, the Time of Sale Disclosure Package, the
Offering Memorandum, or any amendment or supplement thereto, or any Pricing Term
Sheet in reliance upon and in conformity with written information furnished to
the Company by you, specifically for use in the preparation thereof (it being
understood and agreed that the only such information furnished by you consists
of the information described as such in Section 7(f) hereof), and will reimburse
the Company for any legal or other expenses reasonably incurred by the Company
in connection with investigating or defending against any such loss, claim,
damage, liability or action.
          (c) Promptly after receipt by an indemnified party under subsection
(a) or (b) above of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve the indemnifying party from any liability
that it may have to any indemnified party except to the extent such indemnifying
party has been materially prejudiced by such failure (through the forfeiture of
substantive rights or defenses). In case any such action shall be brought
against any indemnified party, and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to

-26-



--------------------------------------------------------------------------------



 



participate in, and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party, and after notice from the
indemnifying party to such indemnified party of the indemnifying party’s
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under such subsection for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation.
          The indemnifying party under this Section 7 shall not be liable for
any settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by this Section 7, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (a) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (b) does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.
          (d) If the indemnification provided for in this Section 7 is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above,
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and the Initial Purchaser on the other
from the offering of the Securities or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company on the one hand and the
Initial Purchaser on the other in connection with the statements or omissions
that resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations. The relative benefits received by the
Company on the one hand and the Initial Purchaser on the other shall be deemed
to be in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total discounts and
commissions received by the Initial Purchaser, in each case as set forth in the
Offering Memorandum or in this Agreement. The relative fault shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company or the Initial
Purchaser and the parties’ relevant intent, knowledge, access to information and
opportunity to correct or prevent such

-27-



--------------------------------------------------------------------------------



 



untrue statement or omission. The Company and the Initial Purchaser agree that
it would not be just and equitable if contributions pursuant to this subsection
(d) were to be determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the first sentence of this subsection (d). The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending against any action or claim
which is the subject of this subsection (d). Notwithstanding the provisions of
this subsection (d), the Initial Purchaser shall not be required to contribute
any amount in excess of the amount by which the total price at which the
Securities were offered exceeds the amount of any damages that the Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
          (e) The obligations of the Company under this Section 7 shall be in
addition to any liability which the Company may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls the
Initial Purchaser within the meaning of the Securities Act; and the obligations
of the Initial Purchaser under this Section 7 shall be in addition to any
liability that the Initial Purchaser may otherwise have and shall extend, upon
the same terms and conditions, to each director of the Company, to each officer
of the Company and to each person, if any, who controls the Company within the
meaning of the Securities Act.
          (f) The Initial Purchaser confirms and the Company acknowledges that
the statements with respect to the offering of the Securities by the Initial
Purchaser set forth in the first sentence of the second paragraph under the
heading “No Prior Market” and in the first paragraph under the heading
“Stabilization” under the section entitled “Plan of Distribution” in the Time of
Sale Disclosure Package and in the Offering Memorandum are correct and
constitute the only information concerning such Initial Purchaser furnished in
writing to the Company by or on behalf of the Initial Purchaser specifically for
inclusion in any Preliminary Offering Memorandum, the Time of Sale Disclosure
Package, the Offering Memorandum or any Pricing Term Sheet.
     Section 8. Representations and Agreements to Survive Delivery. All
representations, warranties, and agreements of the Initial Purchaser and the
Company herein or in certificates delivered pursuant hereto, including but not
limited to the agreements of the Initial Purchaser and the Company contained in
Section 7 hereof, shall remain operative and in full force and effect regardless
of any investigation made by or on behalf of the Initial Purchaser or any
controlling person thereof, or the Company or any of its officers, directors, or
controlling persons, and shall survive delivery of, and payment for, the
Securities to and by the Initial Purchaser hereunder.
     Section 9. Termination of this Agreement.
          (a) You, as the Initial Purchaser, shall have the right to terminate
this Agreement by giving notice to the Company as hereinafter specified at any
time at or prior to the

-28-



--------------------------------------------------------------------------------



 



First Closing Date, and the option referred to in Section 3(b) hereof, if
exercised, may be cancelled at any time prior to the Second Closing Date, if
(i) the Company shall have failed, refused or been unable, at or prior to such
Closing Date, to perform any agreement on its part to be performed hereunder,
(ii) any condition of the Initial Purchaser’s obligations hereunder is not
fulfilled, (iii) trading in the Company’s Common Stock shall have been suspended
by the Commission or the Nasdaq Global Select Market or trading in securities
generally on the Nasdaq Stock Market, New York Stock Exchange or the American
Stock Exchange shall have been suspended, (iv) minimum or maximum prices for
trading shall have been fixed, or maximum ranges for prices for securities shall
have been required, on the Nasdaq Stock Market, New York Stock Exchange or the
American Stock Exchange, by such exchange or by order of the Commission or any
other governmental authority having jurisdiction, (v) a banking moratorium shall
have been declared by federal or state or local authorities in the United States
or Malaysia, (vi) there shall have occurred any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States or
Malaysia, any declaration by the United States or Malaysia of a national
emergency or war, any change in financial markets, any substantial change or
development involving a prospective substantial change in United States or
international political, financial or economic conditions, or any other calamity
or crisis that, in your judgment, is material and adverse and makes it
impractical or inadvisable to proceed with the completion of the sale of and
payment for the Securities. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 4(g) and
Section 7 hereof shall at all times be effective and shall survive such
termination.
          (b) If you elect to terminate this Agreement as provided in this
Section 9, the Company shall be notified promptly by you by telephone, confirmed
by letter.
     Section 10. Default by the Company.
          (a) If the Company shall fail at the First Closing Date to sell and
deliver the aggregate principal amount of Securities which it is obligated to
sell hereunder, this Agreement shall terminate without any liability on the part
of the Initial Purchaser.
          (b) No action taken pursuant to this Section 10 shall relieve the
Company so defaulting from liability, if any, in respect of such default.
     Section 11. Notices. Except as otherwise provided herein, all
communications hereunder shall be in writing and, if to the Initial Purchaser,
shall be mailed, delivered or telecopied to the Initial Purchaser at 345
California Street, Suite 2400, San Francisco, California 94104, Attention:
Martin Alvarez (telecopy no. (415) 984-5121), with a copy to Wilson Sonsini
Goodrich & Rosati, Professional Corporation, 650 Page Mill Road, Palo Alto,
California 94304, Attention: John A. Fore, Esq. (telecopy no. (650) 493-6811),
if to the Company, shall be mailed, delivered or telecopied to it at 1389
Moffett Park Drive, Sunnyvale, California 94089, Attention: Chief Financial
Officer (telecopy no. (408) 541-4154, with a copy to DLA Piper LLP (US), 2000
University Avenue, East Palo Alto, California 94303, Attention: Dennis C.
Sullivan, Esq. (telecopy no. (650) 687-1200). Any party to this Agreement may
change such address for notices by sending to the parties to this Agreement
written notice of a new address for such purpose.

-29-



--------------------------------------------------------------------------------



 



     Section 12. Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns and the controlling persons, officers and
directors referred to in Section 7. Nothing in this Agreement is intended or
shall be construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained. The term “successors and assigns” as herein used shall not
include any purchaser, as such purchaser, of any of the Securities from the
Initial Purchaser.
     Section 13. Research Analyst Independence. The Company acknowledges that
the Initial Purchaser’s research analysts and research departments are required
to be independent from their investment banking divisions and are subject to
certain regulations and internal policies, and that the Initial Purchaser’s
research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of their investment banking
divisions. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against the Initial
Purchaser with respect to any conflict of interest that may arise from the fact
that the views expressed by their independent research analysts and research
departments may be different from or inconsistent with the views or advice
communicated to the Company by the Initial Purchaser’s investment banking
divisions. The Company acknowledges that the Initial Purchaser is a full service
securities firm and as such from time to time, subject to applicable securities
laws, may effect transactions for its own account or the account of its
customers and hold long or short positions in debt or equity securities of the
companies that may be the subject of the transactions contemplated by this
Agreement.
     Section 14. Absence of Fiduciary Relationship. The Company acknowledges and
agrees that: (a) the Initial Purchaser has been retained solely to act as an
initial purchaser in connection with the sale of the Securities and that no
fiduciary, advisory or agency relationship between the Company and the Initial
Purchaser has been created in respect of any of the transactions contemplated by
this Agreement, irrespective of whether the Initial Purchaser has advised or is
advising the Company on other matters; (b) the price and other terms of the
Securities set forth in this Agreement were established by the Company following
discussions and arms-length negotiations with the Initial Purchaser and the
Company is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated by this
Agreement; (c) it has been advised that the Initial Purchaser and its affiliates
are engaged in a broad range of transactions which may involve interests that
differ from those of the Company and that the Initial Purchaser has no
obligation to disclose such interest and transactions to the Company by virtue
of any fiduciary, advisory or agency relationship; (d) it has been advised that
the Initial Purchaser is acting, in respect of the transactions contemplated by
this Agreement, solely for the benefit of the Initial Purchaser and not on
behalf of the Company; (e) it waives, to the fullest extent permitted by law,
any claims it may have against the Initial Purchaser for breach of fiduciary
duty or alleged breach of fiduciary duty in respect of any of the transactions
contemplated by this Agreement and agrees, to the fullest extent permitted by
law, that the Initial Purchaser shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary duty claim on behalf of
or in right of the Company, including stockholders, employees or creditors of
the Company.

-30-



--------------------------------------------------------------------------------



 



     Section 15. Headings. The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
     Section 16. General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit. The Section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.
     Section 17. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.
     Section 18. Time. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.
     Section 19. Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original and all such counterparts
shall together constitute one and the same instrument.
[Signature Page Follows]

-31-



--------------------------------------------------------------------------------



 



     Please sign and return to the Company the enclosed duplicates of this
letter whereupon this letter will become a binding agreement between the Company
and the Initial Purchaser in accordance with its terms.

            Very truly yours,

Finisar Corporation
      By:   /s/ Stephen K. Workman         Name:   Stephen K. Workman       
Title:   Senior Vice President, Finance
and Chief Financial Officer     

          Confirmed as of the date first above
mentioned, on behalf of themselves.

Piper Jaffray & Co.
      By:   /s/ Martin C. Alvarez         Managing Director             

 



--------------------------------------------------------------------------------



 



         

SCHEDULE A
Pricing Term Sheet

 



--------------------------------------------------------------------------------



 



EXHIBIT A
OPINION OF DLA PIPER LLP (US),
COUNSEL FOR THE COMPANY
     The opinion of DLA Piper LLP (US), counsel for the Company, to be delivered
pursuant to Section 6(c)(1) of the Agreement shall be to the effect that:
     A. The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Delaware and is duly qualified to
do business as a foreign corporation, and is in good standing, in the States of
California, New Jersey, Pennsylvania and Texas; and has the corporate power to
own and lease the properties it purports to own and lease and to conduct the
business in which it is engaged as described in the Time of Sale Disclosure
Package, the Offering Memorandum and the Incorporated Documents.
     B. Each Subsidiary of the Company listed on Schedule I hereto has been duly
incorporated and is an existing corporation in good standing under the laws of
the jurisdiction of its incorporation and is duly qualified to do business as a
foreign corporation, and is in good standing, in the states listed on Schedule I
hereto; and has the corporate power to own and lease the properties it purports
to own and lease and to conduct the business in which it is engaged as described
in the Time of Sale Disclosure Package, the Offering Memorandum and the
Incorporated Documents
     C. The Company has all necessary corporate power and authority to execute
and deliver the Agreement, the Indenture, the Registration Rights Agreement and
the Securities and to perform its obligations thereunder.
     D. The execution and delivery of the Agreement, the Indenture, the
Registration Rights Agreement and the Securities by the Company and the
performance of its obligations thereunder have been duly authorized by all
necessary corporate action on the part of the Company.
     E. The Agreement has been duly executed and delivered by the Company.
     F. The Securities have been duly authorized and executed by the Company
and, when authenticated by the Trustee in accordance with the Indenture and paid
for as provided in the Agreement, will constitute valid and legally binding
obligations of the Company enforceable against the Company in accordance with
their terms and will be entitled to the benefits of the Indenture and the
Registration Rights Agreement.
     G. The shares of Common Stock initially issuable upon conversion of the
Securities being delivered on the date hereof have been duly authorized and
reserved for issuance upon such conversion and, when issued and delivered upon
conversion of the Securities in accordance with the provisions of the Securities
and the Indenture, will be duly and validly issued, fully paid and
non-assessable; and such issuance would not be subject to any preemptive or
other similar rights to acquire Common Stock under the certificate of
incorporation or by-laws of the Company or the Delaware General Corporation Law
(the “DGCL”).

 



--------------------------------------------------------------------------------



 



     H. Each of the Registration Rights Agreement and the Indenture has been
duly executed and delivered by the Company and constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with its respective terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium and other laws affecting creditors’
rights generally and to general principles of equity.
     I. The execution and delivery of, and the performance by the Company of its
obligations under, the Agreement, the Registration Rights Agreement, the
Indenture and the Securities (including the obligation of the Company to issue
Common Stock upon the conversion of the Securities) do not and will not violate
or conflict with, result in a breach of, or constitute a default under, (a) the
certificate of incorporation or by-laws of the Company; (b) any agreement or
instrument listed on Schedule II to such opinion, (c) any U.S. federal or New
York, California state statute or the DGCL or (d) to the knowledge of such
counsel, any rule, order, decision, judgment or decree of any court or
governmental body or agency of the United States, Delaware (under the DGCL), New
York or California that may be applicable to the Company or any Subsidiary or
any of their respective properties.
     J. The filing of a registration statement with the Commission pursuant to
the Registration Rights Agreement has been duly authorized by and on behalf of
the Company.
     K. Except for compliance with the securities or Blue Sky laws and the
filing of a Notification: Listing of Additional Shares with The Nasdaq Stock
Market LLC, no consents, approvals, orders or authorizations to be obtained by
the Company from, or any registrations, declarations or filings to be made by
the Company with, any governmental authority under any United States federal or
New York, Delaware, California statute, rule or regulation applicable to the
Company or the DGCL are required to have been obtained that have not been
obtained or made by the Company for (a) the valid execution and delivery by the
Company of the Agreement, the Registration Rights Agreement, the Indenture and
the Securities, (b) the sale by the Company of the Securities under the
Agreement, (c) the issuance by the Company of the Securities under the Indenture
and the payment by the Company of the Securities, with interest, in accordance
with their terms or (d) the issuance by the Company of Common Stock upon the
conversion of the Securities in accordance with the Indenture.
     L. The documents incorporated by reference in the Time of Sale Disclosure
Package and the Offering Memorandum (other than the financial statements and
notes thereto and related financial statement schedules and the financial data
based on or derived from such financial statements or schedules included therein
or omitted therefrom, as to which such counsel need express no opinion), when
they were filed (or, if an amendment with respect to any such document was
filed, when such amendment was filed) with the Commission, complied as to form
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the Commission thereunder.
     M. The Company has the authorized capital stock as set forth in the Time of
Sale Disclosure Package and the Offering Memorandum under the caption
“Description of Capital Stock”; The statements set forth in the Time of Sale
Disclosure Package and the Offering Memorandum under the captions “Description
of Notes,” “Description of Capital Stock,” “Plan of Distribution” and “Transfer
Restrictions” insofar as they purport to constitute a summary of

-2-



--------------------------------------------------------------------------------



 



the terms of the Notes, the capital stock of the Company or legal matters or
provisions of the Purchase Agreement, Indenture, Registration Rights Agreement
or the certification of incorporation or by-laws of the Company, fairly
summarize, in all material respects, such terms.
     N. The statements set forth in the Time of Sale Disclosure Package and the
Offering Memorandum under the caption “Certain U.S. Federal Income Tax
Considerations,” insofar as they purport to describe provisions of the United
States federal tax laws referred to therein, fairly summarize, in all material
respects, the matters referred to therein.
     O. The Company is not, and after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Time of Sale Disclosure Package and the Offering Memorandum will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.
     P. To such counsel’s knowledge except as disclosed in the Time of Sale
Disclosure Package and the Offering Memorandum, (a) no legal or governmental
actions, suits or proceedings are pending to which the Company or any Subsidiary
is or may be a party, or to which the property of the Company or any Subsidiary
is or may be subject, except in each case for proceedings that, if the subject
of an unfavorable decision, rule or finding would not, individually or in the
aggregate, reasonably be expect to have a Material Adverse Effect and (b) no
such proceedings have been threatened in writing against the Company or any
Subsidiary or with respect to their respective properties.
     Q. Assuming the accuracy of the Initial Purchaser’s representation and
warranties, and the Initial Purchaser’s compliance with the covenants, contained
in the Agreement, no registration of the Securities or the Underlying Securities
under the Securities Act or qualification of the Indenture under the Trust
Indenture Act of 1939, as amended, is required in connection with the offer,
sale and delivery of the Securities by the Company to the Initial Purchaser or
the initial resale of the Securities by the Initial Purchaser in the manner
contemplated by the Agreement, the Time of Sale Disclosure Package and the
Offering Memorandum (it being understood that, such counsel need express no
opinion as to any subsequent resale of the Securities).
     Such counsel shall also state that they have participated in conferences
with representatives of the Company and with representatives of the Company’s
independent accountants and counsel at which conferences the contents of the
Time of Sale Disclosure Package and the Offering Memorandum and any amendment
and supplement thereto and related matters were discussed and, although such
counsel assume no responsibility for the accuracy, completeness or fairness of
the Time of Sale Disclosure Package, the Offering Memorandum and any amendment
or supplement thereto (except as expressly provided above), no facts have come
to the attention of such counsel to cause such counsel to believe that the Time
of Sale Disclosure Package, at the Time of Sale, contained any untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or that the Offering Memorandum or any amendment or
supplement thereto, as of its date and as of the Closing Date, contained or
contains any untrue statement of a material fact or omitted or omits to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading

-3-



--------------------------------------------------------------------------------



 



(in each case, other than the financial statements and notes thereto and related
financial statement schedules and the financial data based on or derived from
such financial statements or schedules included therein or omitted therefrom, as
to which such counsel need express no opinion).

-4-



--------------------------------------------------------------------------------



 



SCHEDULE I

          Subsidiary   Jurisdiction of Incorporation   Qualified to do Business
Optium Corporation
  Delaware   California
 
      Florida
 
      New Hampshire
 
      Pennsylvania
 
      Massachusetts
AZNA, LLC
  Delaware   Massachusetts
Kailight Photonics, Inc.
  Delaware   N/A
Finisar Sales, Inc.
  Delaware   N/A

-5-



--------------------------------------------------------------------------------



 



SCHEDULE II

-6-



--------------------------------------------------------------------------------



 



EXHIBIT B
OPINION OF SHEARN DELAMORE & CO.,
MALAYSIAN COUNSEL FOR THE COMPANY
     The opinion of Shearn Delamore & Co., Malaysian counsel for the Company, to
be delivered pursuant to Section 6(c)(2) of the Agreement shall be to the effect
that:
     FINISAR MALAYSIA SDN BHD (Company No.538677-A) (the “Company”)
     We understand that Finisar Corporation (the “Issuer”), a corporation
established in Delaware, USA, proposes to issue and sell to Piper Jaffray & Co.
(the “Initial Purchaser”), a corporation established in Delaware, USA,
convertible senior notes due 2029, pursuant to a purchase agreement dated
October 8, 2009 (the “Purchase Agreement”) entered into between both parties
(collectively, the “Transaction”).

1.   For the purposes of the Transaction above, we have acted as Malaysian legal
counsel for Finisar Malaysia Sdn Bhd (Company No. 538677-A), a wholly owned
subsidiary of the Issuer, in connection with the matters set out under paragraph
5 below, under the laws of Malaysia.   2.   This opinion is limited to the laws
of Malaysia of general application published and in effect on the date of this
opinion, as currently applied by the courts of Malaysia, and is given on the
basis that it will be governed by and construed (including all terms used in it)
in accordance with the laws of Malaysia. We have made no investigation of, and
do not express or imply any views on, the laws of any country other than
Malaysia.   3.   For the purpose of rendering this opinion, we have examined:-

  (a)   A certified true copy of the Memorandum and Articles of Association of
the Company (the “M&A”) (a copy of which is enclosed herewith as Appendix I);  
  (b)   A certified true copy of the Certificate of Incorporation of Private
Company (Form 9) of the Company dated 8 February 2001 (a copy of which is
enclosed herewith as Appendix II);     (c)   A certified true copy of each
Return of Allotment of Shares (Form 24) dated 13 February 2001, 22 June 2001, 11
February 2003 and 9 September 2004, respectively (collectively, the “Forms 24”)
(copies of which are enclosed herewith as Appendix III);     (d)   A certified
true extract of the Members’ Register of the Company setting out each
acquisition by the Issuer of shares in the Company (the “Members’ Register”) (a
copy of which is enclosed herewith as Appendix IV);     (e)   A certified true
copy of a Notice of Situation of Registered Office and Office Hours and
Particulars of Change (Form 44) dated 16 March 2007 (a copy of which is enclosed
herewith as Appendix V);     (f)   A certified true copy of a Return Giving
Particulars in Register of Directors, Managers & Secretaries and Changes of
Particulars (Form 49) dated 7 September 2007 (a copy of which is enclosed
herewith as Appendix VI);     (g)   A certified true copy of the Annual Return
of the Company dated 8 October 2008 (the “Annual Return”) (a copy of which is
enclosed herewith as Appendix VII);

 



--------------------------------------------------------------------------------



 



  (h)   An original letter dated October [   ], 2009 from the Company addressed
to the Initial Purchaser, confirming that its issued share capital is fully
paid-up (“Confirmation on Share Capital”) (a copy of which is enclosed herewith
as Appendix VIII);     (i)   An original certificate dated October [   ], 2009
signed by 2 directors of the Company confirming inter alia that no legal
proceedings have been commenced against it, no action threatened for its
liquidation nor have any of its business licences been suspended or cancelled
(the “Certificate”) (a copy of which is enclosed herewith as Appendix IX);    
(j)   A certified true copy of the minutes of each shareholders’ meeting held on
21 June 2001, 10 February 2003 and 8 September 2004, respectively (collectively,
the “Shareholders’ Resolutions”) (copies of each of which are enclosed herewith
as Appendix X);     (k)   A certified true copy of each circular Board
resolution dated [   ], 22 June 2001, 10 February 2003 and 8 September 2004,
respectively (collectively, the “Board Resolutions”) (copies of each of which
are enclosed herewith as Appendix XI);     (l)   the results of a company search
on the Company at the Companies Commission of Malaysia dated 12 October 2009
based on documents registered with the Companies Commission as at 10
October 2008 (a copy of which is enclosed herewith as Appendix XII); and     (m)
  the results of a winding-up search on the Company made with the Director
General of Insolvency on 7 October 2009 (a copy of which is enclosed as
Appendix XIII).

         The Shareholders’ Resolutions and the Board Resolutions shall
hereinafter collectively, be referred to as the “Resolutions”. We have no
knowledge of the day-to-day operations of the Company and, except to the extent
expressly set forth herein, have not undertaken any independent investigation or
inquiry into the Company’s affairs or business. Except as stated in this
paragraph 3, we have not examined any other documents and have not made any
other enquiries concerning the Company. The documents as set out in this
paragraph 3 are documents of a type which we would ordinarily request and rely
on, in giving our opinion under paragraph 5 below.

Assumptions

4.   For the purpose of this opinion, we have assumed:

  (a)   that each of the Confirmation on Share Capital and the Certificate has
been duly authorized, executed and delivered by or on behalf of the Company.    
(b)   the correctness of all facts stated in the Confirmation on Share Capital
and the Certificate.     (c)   that none of the Company’s signatories to each of
the Confirmation on Share Capital and the Certificate has signed the said
documents by reason or in consequence (whether wholly or in part) of fraud,
mistake, duress, undue influence, misrepresentation or any other similar act,
matter or thing which would or might vitiate or prejudicially affect the
Purchase Agreement or otherwise entitle any party to avoid, rescind or have
rectified the Purchase Agreement or any of its obligations under the Purchase
Agreement and/or in connection with the Transaction.     (d)   the genuineness
of all seals and signatures on all documents and the completeness, and the
conformity to original documents, of all copies and specimens submitted to us
and that any document submitted to us and any authorisation referred to in this
opinion continues in full force and effect.     (e)   that the copy of the
Company’s M&A, submitted to us is up to date and incorporates all amendments
made thereto.

-2-



--------------------------------------------------------------------------------



 



  (f)   that neither the Initial Purchaser nor any of its officers or employees
has notice (or would, on making reasonable enquiry, become aware) of any matter
which would adversely affect the validity or regularity of the documents set out
under paragraph 3. above.     (g)   that all other documents or agreements
referred to in the documents set out under paragraph 3. above, and which may
affect the legality, validity and enforceability of the latter, are themselves
legal, valid and enforceable.

    Opinion   5.   Based on the documents referred to in paragraph 3 and the
assumptions in paragraph 4 above and subject to the qualification in paragraph 6
below and to any matters not disclosed to us, we are of the opinion that:

  (a)   based on the company search conducted on the Company at the Companies
Commission of Malaysia on 12 October 2009, the Company is duly incorporated
under the Companies Act, 1965 of Malaysia and is validly existing as a private
company with limited liability under the laws of Malaysia.     (b)   based on
the M&A, the Forms 24, the Members’ Register, the Confirmation on Share Capital,
the results of the company search conducted on 12 October 2009 (referred to in
paragraph 5(a) above), the Annual Return and the Resolutions, respectively:

  (i)   the Company has a total issued share capital of RM133,000,000-00;    
(ii)   the issued share capital is comprised of 133,000,000 ordinary shares of
RM1.00 each in the Company (the “Issued Shares”);     (iii)   the Issued Shares
are fully paid-up;     (iv)   the issuance of the Issued Shares by the Company
on:

  a.   8 February 2001 was duly authorized by a Board resolution passed on [ ],
the relevant Form 24 dated 13 February 2001 was duly lodged with the Companies
Commission on [   ] in accordance with Section 54 of the Companies Act 1965 and
the corresponding entry made on the Members’ Register;     b.   22 June 2001 was
duly authorized by a shareholders’ resolution passed on 21 June 2001 and a
circular Board resolution dated 22 June 2001, the relevant Form 24 dated 22
June 2001 was duly lodged with the Companies Commission on [   ] in accordance
with Section 54 of the Companies Act 1965 and the corresponding entry made on
the Members’ Register;     c.   10 February 2003 was duly authorized by a
shareholders’ resolution passed on 10 February 2003 and a circular Board
resolution dated 10 February 2003, the relevant Form 24 dated 11 February 2003
was duly lodged with the Companies Commission on [   ] in accordance with
Section 54 of the Companies Act 1965 and the corresponding entry made on the
Members’ Register; and     d.   8 September 2004 was duly authorized by a
shareholders’ resolution passed on 8 September 2004 and a circular Board
resolution dated 8 September 2004, the relevant Form 24 dated 9 September 2004
was duly lodged with the Companies Commission on [   ] in accordance with

-3-



--------------------------------------------------------------------------------



 



      Section 54 of the Companies Act 1965 and the corresponding entry made on
the Members’ Register,

      and based on the documents enumerated at paragraphs 5(b)a. to 5(b)d.
above, the Issued Shares were validly issued.     (v)   Finisar Corporation
holds all the Issued Shares and is the sole shareholder of the Company.

  (c)   based on the winding up search dated 7 October 2009 conducted with the
Director General of Insolvency, no winding-up order has been made against the
Company as at the date of the search. Based on such winding-up search and the
Certificate, the Company has not taken any action nor have any steps been taken
or legal or administrative proceedings been commenced or threatened for the
winding-up, dissolution or liquidation of the Company or for the suspension,
withdrawal, revocation or cancellation of any of its business licences.

    Qualification   6.   In addition, this opinion is subject to the following
qualification:

  (a)   that there may be a significant delay between the lodging of documents
and the subsequent entry of information from those documents, on the registers
maintained with the Companies Commission. The official searches will also not
reveal whether or not a winding-up petition has been presented. Notice of a
winding-up order made or resolution passed or receiver or manager appointed may
not be filed with the Companies Commission immediately and there may be a
significant delay between the filing of such notice and its subsequent entry on
the register at the Companies Commission.

Reliance

7.   This opinion is given for the sole benefit of the Initial Purchaser.   8.  
This opinion may not be disclosed to anyone else, except that it may be
disclosed as required by law or regulation or to any professional adviser, but
only on the express basis that they may not rely on it.   9.   This opinion is
not to be quoted or referred to in any public document or filed with anyone
without our written consent.

-4-



--------------------------------------------------------------------------------



 



EXHIBIT C
OPTIUM CORPORATION FINANCIAL STATEMENT DATA





--------------------------------------------------------------------------------



 



October 12, 2009
PIPER JAFFRAY & CO.
345 California Street, Suite 2400
San Francisco, CA 94104
Ladies and Gentlemen:
          This letter agreement will amend and clarify certain provisions of the
Purchase Agreement, dated as of October 8, 2009 (the “Purchase Agreement”), by
and among Finisar Corporation (the “Company”) and Piper Jaffray & Co. (the
“Initial Purchaser”). Capitalized terms used herein without definition shall
have the meanings assigned to them in the Purchase Agreement.
          In connection with the consummation of the transactions contemplated
by the Purchase Agreement and in consideration for the mutual agreements set
forth herein, the Company and the Initial Purchaser wish to document their
mutual agreement and understanding with respect to the matters set forth in this
letter agreement.
          1. The Company and the Initial Purchaser hereby agree and clarify that
(i) the First Closing Date (as defined in Section 3(a) of the Purchase
Agreement) shall be at 7:00 a.m., Pacific time, on October 15, 2009, (ii) the
Purchase Price (as defined in Section 3(a) of the Purchase Agreement) for each
Firm Security shall be equal to 98.75% of the principal amount of the Firm
Security plus accrued interest, if any, from October 15, 2009 to the date of the
payment and delivery and (iii) the Indenture (as defined in the first paragraph
of the Purchase Agreement) shall be dated as of October 15, 2009.
          2. Notwithstanding anything in the Purchase Agreement to the contrary,
the Company and the Initial Purchaser hereby further agree that all references
to October 14, 2009 in the Purchase Agreement and in the Pricing Term Sheet
attached as Schedule A thereto are hereby amended and modified to refer instead
to October 15, 2009.
          3. Except as expressly provided above, nothing in this letter
agreement shall serve to modify the terms set forth in the Purchase Agreement.
          4. THIS LETTER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.
          5. This letter agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original and all such counterparts shall together
constitute one and the same instrument.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



          Please sign and return to the Company the enclosed duplicates of this
letter whereupon this letter will become a binding agreement between the Company
and the Initial Purchaser in accordance with its terms.

            Very truly yours,

Finisar Corporation
      By:   /s/ S.K. Workman         Name:   S.K. Workman        Title:   CFO   
 

        Confirmed as of the date first above
mentioned, on behalf of themselves.

Piper Jaffray & Co.
    By:   Christie L. Christina       Managing Director           

[Letter Agreement]

 